                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

  MELVIN DEWAYNE JONES,                             )
                                                    )
          Plaintiff,                                )         Civil Action No. 6:18-CV-00245-CHB
                                                    )
  v.                                                )
                                                    )             ORDER AFFIRMING
  NANCY A. BERRYHILL, Acting                        )          COMMISSIONER’S DECISION
  Commissioner of Social Security                   )
                                                    )
          Defendant.
                                        ***   ***       ***    ***
       This matter is before the Court on cross-motions for summary judgment. [R. 14-1; R. 16].

The Plaintiff, Melvin Jones, brought this action pursuant to 42 U.S.C. § 405(g) to obtain judicial

review of an administrative decision denying his claim for Disability & Disability Insurance

Benefits. The Court, having reviewed the record, will affirm the Commissioner’s decision.

                                        BACKGROUND

       An Administrative Law Judge (“ALJ”) denied Jones’s claim [Administrative Record

(“AR”) at 38], as did the Appeals Council. [AR at 9] Jones now petitions this Court to review

the decision of the Appeals Council. This Court’s review of the Commissioner’s decision is

limited to determining whether it “is supported by substantial evidence and was made pursuant to

proper legal standards.” Rabbers v. Comm’r Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009).

       In denying Jones’s claim, the ALJ engaged in the five-step sequential process set forth in

the regulations under the Social Security Act (the “Act”). 20 C.F.R. § 404.1520(a)-(e). See, e.g.,

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997).

       At step one, the ALJ determined that Jones had not engaged in substantial gainful activity

since April 25, 2016. [AR at 32]


                                               -1-
         At step two, the ALJ determined that Jones suffered from the severe impairments of

degenerative disc disease of the lumbar spine, osteoarthritis of the left knee, and obesity. [AR at

32]

         At step three, the ALJ found that Jones does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments. [AR at

32–33]

         Before proceeding to step four, the ALJ determined that Jones has the residual functional

capacity (RFC) to perform less than the full range of light work, except he can frequently push

and pull bilaterally with the lower extremities; can occasionally climb ramps and stairs; can

occasionally climb ladders, ropes, or scaffolds; can occasionally stoop, kneel, crouch, and crawl;

can occasionally reach overhead bilaterally; can occasionally be exposed to vibration; and can

occasionally be exposed to unprotected heights or dangerous moving machinery. [AR at 33–36]

         At step four, the ALJ determined that Jones has past relevant work as an auto mechanic,

but he is unable to perform his past relevant work as actually or generally performed due to his

current RFC. [AR at 36–37]

         At step five, the ALJ determined that, considering the RFC described above and Jones’s

age, and work experience, there are jobs that exist in significant numbers in the national

economy that Jones can perform and, thus, he is not disabled. [AR at 37–38]

         The Appeals Council concurred with the above findings of the ALJ. [AR at 8]

                                            ANALYSIS

         Jones raises three objections to the Appeals Council’s decision. He first argues that the

Appeals Council erred in failing to remand the case back to the ALJ for a new consultative

examination after finding that the consultative examiner did not qualify as an acceptable medical



                                                 -2-
source. [R. 14-1 at p. 6] Second, Jones contends that the Appeals Council failed to properly

evaluate his subjective complaints of pain. Id. at 8. Finally, Jones asserts that the Appeals

Council’s determination that he is not disabled is not supported by substantial evidence. Id. at 11.

The Court agrees with the Appeals Council on all three of these issues.

    I.      The Appeals Council Did Not Err in Not Remanding the Case Back to the ALJ
            for a New Consultative Examination.
         Upon review of the ALJ’s findings, the Appeals Council found that the ALJ erred in

according significant weight to the opinion of the consultative examiner, Dr. Chaney, who was

not an acceptable medical source under 20 C.F.R. § 404.1502 due to the revocation of his

medical license. [AR at 6] However, the Appeals Council determined that other evidence of

record and the opinion of the State agency medical consultant, Dr. Mukherjee, were still

sufficient to affirm the ALJ’s findings. [AR at 6] Jones argues that the Appeals Council should

have remanded the case to the ALJ for a new consultative examination. [R. 14-1 at p. 6]

         No single medical source is alone necessary or conclusive in determining RFC; thus, an

opinion from a non-examining consultant may be the basis for the ALJ’s opinion, even if it

conflicts with an examiner’s. See Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 409 (6th Cir.

2009); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 379 (6th Cir. 2013) (“To be sure, a

properly balanced analysis might allow the Commissioner to ultimately defer more to the

opinions of consultative doctors than to those of treating physicians.”); Helm v. Comm’r of Soc.

Sec., 405 F. App’x 997, 1002 (6th Cir. 2011) (“There is no categorical requirement that the non-

treating source’s opinion be based on a ‘complete’ or ‘more detailed and comprehensive’ case

record. The opinions need only be ‘supported by evidence in the case record.’”); Fisk v. Astrue,

253 F. App’x 580, 585 (6th Cir. 2007) (“To be sure, the ALJ’s decision to give greater weight to

[a consultant’s] opinion was not, in and of itself, error.”).


                                                 -3-
         Here, the ALJ thoroughly considered the objective medical evidence associated with

Jones’s complaints and the evaluations of Jones’s various treating physicians. [AR at 269–308;

311–18; 319–39; 340–42; 343–47; 348–58; 359–62] The ALJ gave great weight to the opinion

of the State agency physical medical consultant, Dr. Mukherjee, who concluded that Jones was

capable of performing a significant amount of light work activity with the ability to occasionally

perform most postural activities. [AR at 36] The Appeals Council also gave great weight to the

opinion of Dr. Mukherjee, which was consistent with the objective medical evidence in the

record, such as lumbar and cervical disc disease and degenerative joint disease of the knee. [AR

at 6-7] ALJs are not required to refer claimants to consultative specialists, but have the authority

to do so if the existing medical sources do not contain sufficient evidence to make a

determination. Landsaw v. Sec’y of Health & Human Servs., 803 F.2d 211, 214 (6th Cir. 1986).

The rules and procedures for requesting consultative examinations are applicable at the

reconsideration and hearing levels of review, as well as the initial level of determination. 20

C.F.R. § 404.1519. The Appeals Council acted reasonably in determining that the objective

medical evidence in the record, along with the opinion of Dr. Mukherjee, was sufficient to find

that Jones is not disabled as defined in the Social Security Act without remanding for another

consultative examination. See 20 C.F.R. § 404.1519a (stating that a consultative examination

may be ordered when the evidence as a whole is insufficient to allow the agency to make a

determination on a claim).

   II.      The ALJ Did Not Err in Evaluating Jones’s Subjective Complaints of Pain, and
            the Appeals Council was Right to Affirm.
         Jones argues that the ALJ failed to properly evaluate his subjective complaints of pain

under the framework provided by SSR 96-7p. [R. 14-1 at p. 8] This argument fails for several

reasons. First, the ALJ carefully considered Jones’s subjective complaints of pain and found that


                                                -4-
while “the claimant’s medically determinable impairments could reasonably be expected to

cause the alleged symptoms . . . the claimant’s statements concerning the intensity, persistence

and limiting effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record.” [AR at 35] An ALJ is required to “assess a claimant’s RFC based

on all of the relevant medical and other evidence.” 20 C.F.R. § 416.945(a)(3). Although this

evidence includes a claimant’s statements regarding his symptoms, such subjective complaints

cannot independently support a finding of disability. 20 C.F.R. § 416.929(a) (“[S]tatements

about your pain or other symptoms will not alone establish that you are disabled”). The ALJ’s

analysis of a claimant’s symptom complaints is entitled to particular deference from this Court.

See Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 542 (6th Cir. 2007) (credibility determinations

are particularly within the province of the ALJ and are “to be given great weight.”) (quoting

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997)).

       Next, as noted by the Defendant, the agency’s sub-regulatory guidance regarding the

evaluation of symptom testimony, found in SSR 96-7p, was superseded by SSR 16-3p, 2016 WL

1237954 (Mar. 24, 2016), which was effective March 2016. As such, SSR 16-3p was in effect at

the time of the ALJ’s decision, and Jones’s citation to SSR 96-7p is misplaced. According to

SSR 16-3p, subjective symptom evaluation is not about an individual’s general character or

truthfulness, see SSR 16-3p, 2016 WL 1119029, at *10, and the ALJ’s reasoning in this case is

consistent with this guidance. [AR at 33–35] Ultimately, the ALJ appropriately evaluated

Jones’s symptoms using the regulatory framework set forth in 20 C.F.R. § 416.929 and SSR 16-

3p.

       The ALJ extensively reviewed Jones’s record, as well as the opinions of the State agency

physical medical consultant and Jones’s treating physicians, and reasonably concluded that he



                                               -5-
retained the RFC to perform a significant amount of light work activity despite his claims

regarding his symptoms of pain. [AR at 36] It is fundamental that an ALJ can base a decision

that a claimant’s symptoms are not as limiting as he alleges on inconsistencies between those

claims and the rest of the record. See 20 C.F.R. § 416.929(c)(4) (“We will consider whether there

are any inconsistencies in the evidence and the extent to which there are any conflicts between

your statements and the rest of the evidence, including your history, the signs and laboratory

findings, and statements by your treating and nontreating source or other persons about how your

symptoms affect you.”). When the ALJ finds contradictions between the medical reports and

claimant’s testimony, the discounting of the claimant’s testimony is appropriate. See Bradley v.

Sec’y of Health and Human Servs., 862 F.2d 1224, 1227 (6th Cir. 1988).

          In the present case, the ALJ’s conclusion that Jones’s allegations regarding the severity of

his symptoms were inconsistent with the record [AR at 35], and the Appeals Council’s

affirmation of the ALJ’s finding [AR at 7], are supported by the medical evidence. Specifically,

the ALJ found that “[d]espite the claimant’s complaints of back and lower extremity pain, the

claimant has not required any surgical intervention for his pain symptoms.” [AR at 35] While

Plaintiff complained of knee pain, he reported that he was able to drive and take care of his

personal needs and again never required any surgical intervention for this symptom. Id. at 36.

As to his obesity, the ALJ stated that there was “no indication that the claimant has any

significant difficulty getting around due to the pain or his body habitus.” Id. The ALJ correctly

weighed the evidence in the record against Plaintiff’s own statements.

   III.      The ALJ’s Determination is Supported by Substantial Evidence, and the
             Appeals Council was Right to Affirm.
          Substantial evidence means “more than a scintilla of evidence, but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to


                                                  -6-
support a conclusion.” Cultip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994); see also Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004). The Court

does not try the case de novo, resolve conflicts in the evidence, or assess questions of credibility.

Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007). Similarly, the Court does not reverse

findings of the Commissioner or the ALJ merely because the record contains evidence—even

substantial evidence—to support a different conclusion. Warner, 375 F.3d at 390. Rather, the

Court must affirm the ALJ’s decision if substantial evidence supports it, even if the Court might

have decided the case differently if in the ALJ’s shoes. See Longworth v. Comm’r of Soc. Sec.,

402 F.3d 591, 595 (6th Cir. 2005); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir.

1999).

         Jones generally argues that substantial evidence does not support the ALJ’s RFC

determination. He argues that the ALJ failed to properly evaluate the medical evidence that

documents his lumbar degenerative disc disease, lumbago, cervicalgia, osteoarthritis of the left

knee, obesity hypertension, and colonic diverticulitis. [R. 14-1 at pp. 11-12] However, the ALJ

considered and discussed all of these conditions. [AR at 32–36] The ultimate decision of a

claimant’s RFC is made by the ALJ. Webb v. Comm’r of Soc. Sec., 368 F.3d 629, 633 (6th Cir.

2004); 20 C.F.R. 404.1546(c). When deciding a claimant’s RFC, the ALJ considers numerous

factors including both medical and non-medical evidence. Coldiron v. Comm’r of Soc. Sec., 391

F. App’x 435, 443 (6th Cir. 2010). If supported by substantial evidence, the Commissioner’s

decision must be affirmed, even if the reviewing court would decide the case differently and

even if the claimant’s position is also supported by substantial evidence. Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994); Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233




                                                -7-
(6th Cir. 1993). As explained above, the ALJ’s determination was supported by substantial

evidence and the Appeals Council was right to affirm.

                                         CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED as follows:

       1. The plaintiff’s motion for summary judgment [R. 14] is DENIED;

       2. The defendant’s motion for summary judgment [R. 16] is GRANTED;

       3. The decision of the Commissioner is AFFIRMED pursuant to sentence four of 42

           U.S.C. § 405(g) as it was supported by substantial evidence and was decided by

           proper legal standards; and

       4. A judgment will be entered contemporaneously with this order.

           This the 17th day of June, 2019.




                                              -8-
